Grant, C. J.
(after stating the facts). It is conceded that the first four paragraphs are valid, and that the fifth paragraph is invalid for the reason stated by the learned circuit judge. The question is, as stated by appellant’s counsel, Does the one invalid paragraph affect the others, admittedly valid, and render the entire notice, so far as it relates to the land in question, of no legal force or effect ? The precise question has never before been presented to the court. Counsel for the defendants insist that the case is controlled by Jackson v. Mason, 143 Mich. 355; John Duncan Land & Mining Co. v. Busch, 145 Mich. 1; G. F. Sanborn Co. v. Johnson, 148 Mich. 405. They do not necessarily control it. In those cases the deeds contained several descriptions of land and the notice gave only the sum required to redeem them all as though there was only one description. It was held that the owner of the tax title must state in his notice the amounts for which each parcel was sold, as the original owner was entitled to a reconveyance of any one parcel. In this case four of the paragraphs contain all that the statute requires. The same land was sold for other years, and in describing that sale and deed obtained by virtue thereof the notice did not give the original owner the information required. Standing by itself, the notice would be void under section 140, and under the above decisions.
While there is some force in the contention on behalf *185of the plaintiff, that payment upon the valid four paragraphs would have entitled the defendants to a reconveyance of the land, and would have estopped the plaintiff from making any further demand under the 5th void paragraph, my brethren are all of the opinion that it was incumbent upon the plaintiff to state the amount separately in all five paragraphs, and that this case is within the principle of the above cases. I yield to their opinion. We therefore hold that where the same description of land is sold for several years the notice must show the amount of the same description for the entire time covered by the notice.
Judgment affirmed.
Blair, Montgomery, Ostrander, and Moore, JJ., concurred.